Citation Nr: 1548982	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  07-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sciatica of the left leg, to include as due to a low back disability.

3.  Entitlement to service connection for sciatica of the right leg, to include as due to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1973 to December 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in November 2010, October 2013, and July 2014, at which time it was remanded for further development.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

The Veteran seeks service connection for a low back disability and sciatica in the left and right legs.  In the prior remands, the Board instructed that the Veteran be provided a VA examination that addressed the lay statements provided by the Veteran indicating that he has had pain since service.  The examinations of record have been inadequate because they failed to do so.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner failed to comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran's claim file should be forwarded for an addendum opinion to address the etiology of the low back disability and sciatica in the left and right legs.

Finally, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Forward the claims file to the VA examiner who provided the April 2015 medical opinion or to an examiner with sufficient expertise to provide a supplemental opinion regarding the etiology of the low back disability and left and right leg sciatica.  The examiner must review the claims file and must note that review in the report.  An examination of the Veteran is not required unless deemed necessary by the examiner to render the opinion.  

The supporting rationale for all opinions expressed should be provided.  Based on a review of the record, the examiner should provide the following medical opinions:

(a)  it is at least as likely as not (a 50 percent or greater probability) that a low back disability manifested in or is otherwise related to the Veteran's service.  The examiner should specifically address (i) the Veteran's reports of continued back pain since service discharge and (ii) the Veteran's August 1973 service treatment records showing a complaint of back pain.

(b)  Is it at least as likely as not (50 percent probability or greater) that any low back disability was (i) caused or (ii) aggravated (permanently worsened beyond the normal progression) by his service-connected bilateral foot and ankle disabilities.  The examiner should specifically address any alteration of gait resulting from such disabilities.  

(c)  Is it at least as likely as not (a 50 percent or greater probability) that any left and right lower extremity sciatica is due to an event or injury during service, is otherwise etiologically related to the Veteran's service, and/or any currently diagnosed low back disability.  The examiner should specifically address (1) the Veteran's reports of continued sciatica pain since service discharge and (2) the Veteran's August 1973 service treatment records showing a complaint of back pain with no radiation.

(d)  Is it at least as likely as not (50 percent probability or greater) that any left and right lower extremity sciatica was (i) caused or (ii) aggravated (permanently worsened beyond the normal progression) by his service-connected bilateral foot and ankle disabilities.  The examiner should specifically address any alteration of gait resulting from such disabilities.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




